Title: From John Adams to Thomas Dawes, 28 July 1821
From: Adams, John
To: Dawes, Thomas



Dear Sir
Little Hill July 28 1821

I am informed by your Brother G, that you wish to know from me some Account of my Education! The first part of it was under Mr Joseph Cleverly in the public latin School in Braintree, the last part under Mr Joseph Marsh who kept a private Accademy the next door but one to my fathers house. From him I was Sent to Colledge in 1751. Had my first degree of course in 1755. kept th: Latin School in Worcester and read Law with Colonel James Putnam till 1758 when I had my Second degree at Colledge and was admitted an Attorney at Law by the Court of Common Pleas in the County of Suffolk. In 1761 I was dubbed a Barister and assumed my Gown Wigg and band.
The report of my pupillage under Mr Gridley arose from this. Mr Gridley after an examination painful, troublesome and distressing enough to me generously presented me to the Court for Admittance at the Bar in which he was joined by Mr Pratt Mr Otis and Mr Thatcher four Gentlemen whose Patronage and friendship I can never forget. I am with great Esteem your friend 
John Adams